DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application
This office Action is in response to Applicant's Application filled on 03/08/2021 Claims 1-7are pending for this examination. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 08/14/2019. 

Oath/Declaration
The oath or declaration filed on 08/14/2019 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/14/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant’s election, with traverse, of species I (Fig 1): claims 1-7, in the “Response to Election / Restriction Filed” filed on 03/08/2021 is acknowledged and entered by Examiner. This office action considers claims 1-7 are thus pending for prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
Regarding Claim 1, The instant claims recites limitation “wherein the second region, the fourth region, and the sixth region are each configured to perform display, wherein in a first portion, the first region of the first display panel and the fourth region of the second display panel overlap with each other, wherein in a second portion, the fifth region of the third display panel and the second region of the first display panel overlap ” is not clear because how the wherein in a first portion, the first region of the first display panel and the fourth region of the second display panel overlap with each other, wherein in a second portion, the fifth region of the third display panel and the second region of the first display panel overlap with each other, wherein in a third portion, the fifth region of the third display panel and the fourth region of the second display panel overlap with each other, since first panel, second panel and third panel have T-shaped, therefore, it appears only two panel are overlapping each other. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Regarding Claim 7, The instant claims recites limitation “wherein a display region of the display panel has a T-shape, wherein the display portion comprises at least a first display portion of a first display panel, a second display portion of a second display panel, and a third display portion of a third display panel.” is not clear because the display portion is not defined. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.




Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over FUJIKAWA YOICHI et al ( US JP 2010107551 (A); hereafter FUJIKAWA; IDS filled on 11/14/2019 & Machine translation attached) in view of IKEDA et al  ( US 2016/0037608 A1; hereafter IKEDA).


    PNG
    media_image1.png
    329
    449
    media_image1.png
    Greyscale

	
Regarding claim 1, FUJIKAWA discloses a display device comprising:
a first display panel ( Fig 4, EL panel 101C, Para [ 0045-0047]) , a second display panel ( EL panel 101B, Para [ 0045-0047]), and a third display panel ( EL panel 101A, Para [ 0045-0047]), wherein the first display panel ( EL panel 101c, Para [ 0045-0047])  comprises a first region and a second region ( EL panel 101c, Para [ 0045-0047]), wherein the second display panel comprises a third region and a fourth region ( EL panel 101B, Para [ 0045-0047]), wherein the third display panel comprises a fifth region and a sixth region ( EL panel 101A, Para [ 0045-0047]), wherein the second region, the fourth region, and the sixth region are each configured to perform display (Fig 4, Para [ 0033-0045), wherein in a first portion, the first region ( EL panel 101c, Para [ 0045-0047]) of the first display panel and the fourth region of the second display panel ( EL panel 101B, Para [ 0045-0047]) overlap with each other ( Fig 4), wherein in a second portion, the fifth region of the third display panel ( EL panel 101A, Para [ 0045-0047]) 

But, FUJIKAWA does not disclose explicitly wherein the first region, the third region, and the fifth region are each configured to transmit visible light.
In a similar field of endeavor, IKEDA discloses wherein the first region, the third region, and the fifth region are each configured to transmit visible light ( Fig 1, display panels 101a, 101b & 101c includes 110a, 110b & 110c  regions having visible light transmission, Para [ 0110-0111]).
Since FUJIKAWA and IKEDA are both from the similar field of endeavor, and display panel includes transmitting visible light, the purpose disclosed by IKEDA would have been recognized in the pertinent art of FUJIKAWA. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine FUJIKAWA in light of IKEDA teaching “wherein the first region, the third region, and the fifth region are each configured to transmit visible light (Fig 1, display panels 101a, 101b & 101c includes 110a, 110b & 110c regions having visible light transmission, Para [0110-0111])” for further advantage such as to display wide range of colors.

Regarding claim 2, FUJIKAWA and IKEDA discloses the display device according to claim 1, FUJIKAWA further discloses wherein in a fourth portion, the six region of the third display panel (100A), the third region of the second display panel (100B), and the first region of the first display panel (100C) overlap with one another (Fig 4).
 
Regarding claim 3, FUJIKAWA and IKEDA discloses the display device according to claim 1, FUJIKAWA further discloses wherein one of the first display panel and the second display panel is flexible and comprises an adjustment function of curving an end portion (Fig 4, curve sidewall, 100C/100B, Para [0033-0045]).  

Regarding claim 4, FUJIKAWA and IKEDA discloses the display device according to claim 1, FUJIKAWA further discloses further comprising: a first terminal portion on a long side of the first display panel (Fig 4, element 120, Para [0036]).

Regarding claim 5, FUJIKAWA and IKEDA discloses the display device according to claim 1, IKEDA further discloses wherein a display area of the first display panel and a display area of the second display panel are the same (Fig 1B, display area 101a-101d, Para [0110]).
Since FUJIKAWA and IKEDA are both from the similar field of endeavor, and display panel includes transmitting visible light, the purpose disclosed by IKEDA would have been recognized in the pertinent art of FUJIKAWA. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine FUJIKAWA in light of IKEDA teaching “wherein a display area of 

Regarding claim 6, FUJIKAWA and IKEDA discloses the display device according to claim 1, FUJIKAWA further discloses wherein the first display panel comprises an organic light-emitting element (Fig 4, Para [0033-0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898